







Exhibit 10.2




November 12, 2018
PERSONAL AND CONFIDENTIAL
Scott Levin
3113 Woodcreek Drive
Downers Grove, Illinois 60515


Re:    Special Retention Compensation


Dear Mr. Levin:
In recognition of your continued service to FTD Companies, Inc. (the “Company”),
the Company heretofore provided you with a letter agreement dated August 3, 2018
(this “August 2018 Letter”), pursuant to which it provided you with an
opportunity to earn certain additional compensation (“Retention Compensation”)
if you meet the requirements set forth therein. This letter agreement (this
“Letter”) amends and restates the August 2018 Letter, effective as of November
12, 2018.
1.[RESERVED].
2.Retention Bonus Opportunity. If you remain in the continuous employ of the
Company until the first to occur of (a) the first anniversary of July 18, 2018
(the “Effective Date”), (b) the consummation of a Transaction (as defined
below), and (c) your Involuntary Termination (as defined below) ((a), (b), or
(c), as applicable, the “Retention Bonus Trigger”), then you will be entitled to
a cash bonus payout in an amount equal to $250,000.00 (the “Retention Bonus”).
If earned, the Retention Bonus will be paid to you in a lump sum as soon as
practicable (but no later than 60 days) following the date on which the
Retention Bonus Trigger occurs, contingent on your satisfaction of the Release
Conditions (as defined in your Employment Agreement (as defined below)) in the
event the Retention Bonus Trigger is your Involuntary Termination.
3.Transaction Bonus Opportunity. If you remain in the continuous employ of the
Company until the consummation of a Transaction, then you will be entitled to a
cash bonus payout in an amount equal to $500,000.00 (the “Transaction Bonus”),
provided that the Company enters into an agreement or agreements the
consummation of which would result in such Transaction (collectively, the
“Transaction Agreement”) no later than the second anniversary of the Effective
Date. If earned, the Transaction Bonus will be paid to you in a lump sum as soon
as practicable (but no later than 30 days) following the date of the
consummation of the Transaction. Notwithstanding the foregoing, if you
experience an Involuntary Termination and either (a) such Involuntary
Termination occurs prior to the second anniversary of the Effective Date, or (b)
the Company has, prior to the second anniversary of the Effective Date, entered
into the Transaction Agreement, and





--------------------------------------------------------------------------------




such Involuntary Termination occurs after such Transaction Agreement is entered
into but prior to the consummation of such Transaction or the termination of
such Transaction Agreement without the consummation of such Transaction, then
you will be entitled to receive the Transaction Bonus, which will be paid to you
in a lump sum as soon as practicable (but no later than 60 days) following date
of such Involuntary Termination, contingent on your satisfaction of the Release
Conditions.
4.Not in Lieu of Annual Cash Incentive Opportunity. For the avoidance of doubt,
the bonus opportunities described in this Letter are in addition to, and not in
lieu of, any annual cash incentive opportunity with the Company that may
otherwise be applicable to you.
5.Certain Defined Terms.
(a)Involuntary Termination. For purposes of this Letter, “Involuntary
Termination” will mean a termination of your employment with the Company by the
Company “without cause” or by you for “good reason,” in each case as defined in
the Employment Agreement, dated as of July 28, 2014, by and between the Company
and you, as amended on December 12, 2016, April 23, 2018 and November 12, 2018
(collectively, the “Employment Agreement”).
(b)Transaction. For purposes of this Letter, “Transaction” will mean,
collectively: (i) a public offering or private placement of debt or equity
securities of the Company, provided that the gross proceeds thereof exceed
$75,000,000; (ii) the repayment or permanent refinancing of the outstanding debt
under the Company’s existing credit agreement; (iii)  the occurrence of any
Change in Control (as defined in the FTD Companies, Inc. Third Amended and
Restated 2013 Incentive Compensation Plan); or (iv) any other transaction that
the Board of Directors of the Company may hereafter determine should be treated
as a Transaction for purposes of this Letter.
6.Tax Withholding. The Company may withhold from any payments owed to you under
this Letter all federal, state, city or other taxes as may be required to be
withheld pursuant to any law or governmental regulation or ruling.
Notwithstanding any other provision of this Letter, the Company is not obligated
to guarantee any particular tax result for you with respect to any payment
provided to you hereunder, and you will be responsible for any taxes imposed on
you with respect to any such payment.
7.Section 409A. Sections 7(e), 7(f) and 12(d) of the Employment Agreement
(regarding Section 409A of the Internal Revenue Code of 1986, as amended) is
hereby incorporated by reference and made a part of this Letter.
8.Complete Agreement. This Letter, along with Sections 7(e), 7(f) and 12(d) of
the Employment Agreement, embodies the complete agreement and





--------------------------------------------------------------------------------




understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way (including without
limitation the August 2018 Letter).
9.Successors and Assigns. This Letter will bind and inure to the benefit of and
be enforceable by you, the Company and your and the Company’s respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Notwithstanding the foregoing, you
hereby consent to the assignment by the Company of all of its rights and
obligations hereunder to (a) any successor to the Company by merger or
consolidation or purchase of all or substantially all of the Company’s assets or
(b) any affiliate of the Company, provided such successor or affiliate assumes
the liabilities of the Company hereunder.
10.Amendment and Waiver. The provisions of this Letter may be amended or waived
only with the prior written consent of the Company and you.
11.Governing Law. This Letter will be construed, interpreted and governed in
accordance with the laws of Illinois without reference to such state’s rules
relating to conflicts of law.
12.Counterparts. This Letter may be executed in separate counterparts, each of
which will be deemed an original, and both of which together will constitute one
and the same instrument.
[SIGNATURE PAGE FOLLOWS]























--------------------------------------------------------------------------------




Very truly yours,




FTD COMPANIES, INC.
 


By: /s/ Robert Berglass
Name: Robert Berglass
Title: Chairman of the Board
            






ACKNOWLEDGED AND AGREED, with the effect set forth above,




/s/ Scott Levin
Recipient Name: Scott Levin            









